Citation Nr: 1439075	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative changes of the left knee, rated as noncompensably disabling from July 1, 2008, and 10 percent disabling from October 22, 2009.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1981 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, jurisdiction has been transferred to the RO in San Diego.

In June 2014, the Veteran testified at a Travel Board hearing at the RO in San Diego.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his June 2014 Board hearing, prior to promulgation of a decision in the appeal of the issue of entitlement to an increased initial rating for degenerative changes of the left knee, the Veteran withdrew this appeal.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased initial rating for degenerative changes of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At his June 2014 Board hearing, the Veteran requested withdrawal of his appeal on the issue of entitlement to an increased initial rating for degenerative changes of the left knee.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.



ORDER

The appeal of entitlement to an increased initial rating for degenerative changes of the left knee is dismissed.





REMAND

As discussed at the Veteran's June 2014 Board hearing, the Veteran was afforded a VA audiological examination in September 2010.  There, it was determined that the Veteran does not suffer from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Nonetheless, the Veteran indicated at his Board hearing that his hearing appears to have worsened since that examination, and the examination was conducted some four years ago.  See Hearing Transcript at pg. 13.  In consideration of the Veteran's contentions the Board finds that he should be scheduled for a new VA audiological examination to determine whether the Veteran now has hearing loss that is sufficient for the purpose of VA compensation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  The significance of any shifts in hearing acuity shown on testing in service and post service must be addressed and an opinion should be given as to whether such shifts in hearing acuity (even if not meeting the VA criteria for hearing loss) represent more than the expected progression of hearing changes.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity symptomatology following service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

2.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


